Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to resistive memory device. The independent claims 1 and 8 recite a resistive random-access memory (ReRAM) cell formed on a silicon over insulator substrate (SOI) is provided. The ReRAM includes a SOI substrate, a first MOSFET and a second MOSFET, each of which having a drain port, a gate port, a source port, and a bulk port. The drain port of the second MOSFET is connected to the source port of the first MOSFET, a first resistive element and a second resistive element, each having a first port and a second port, wherein the first ports of both resistive elements are connected to the drain of the first MOSFET, a first word line and a second word line connected to the gate port of the first MOSFET and the second MOSFET, respectively; and the state of the ReRAM cell is determined upon applying a predefined potential. The prior art fails to disclose or suggest a memory device with a first resistive element and a second resistive element in series connected to a first MOSFET transistor and a second MOSFET transistor in series as described in the independent claims 1 and8. Therefore, claims 1-14 are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        08/27/2022